Citation Nr: 0001504	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Anthony P. Adorante, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  This case came to the Board of Veterans' Appeals 
(Board) from a June 1997 RO decision which denied service 
connection for bilateral hearing loss.  In a January 1999 
decision, the Board denied the claim.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a July 1999 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the January 1999 Board decision be vacated and 
the matter remanded; by a July 1999 order, the Court granted 
the joint motion.  The case was subsequently returned to the 
Board, and in November 1999 the veteran submitted additional 
evidence and argument.  


REMAND

In brief, the evidence shows that the veteran served on 
active duty in the Navy as an airman from April 1951 to April 
1955; service medical records show no hearing loss, and 
hearing was normal by voice testing at the separation 
examination.  With his October 1996 claim for service 
connection for bilateral hearing loss, the veteran submitted 
private medical reports (the source of which is unclear but 
they appear to be from an employer), dated in and after 
February 1972, showing bilateral hearing loss.  A report from 
February 1973 recites that the veteran gave a history of 
being exposed to aircraft noise in service.  A September 1982 
report notes that he was working as a fork lift operator.  

At a February 1997 VA audiology examination, the veteran 
reported he had hearing loss as the result of noise exposure 
as an aviation mechanic, and he also reported 40 years of 
periodic noise exposure while working for General Electric 
(GE) and when hunting.  The VA examination showed bilateral 
hearing loss and the examiner opined, without providing 
detailed rationale, that such hearing loss was most likely 
partially the result of noise exposure in service.  

The February 1997 VA examiner noted the veteran reportedly 
had hearing tests in the 1960s which might help corroborate 
hearing loss prior to 1955.  In May 1997, the RO asked the 
veteran for records of hearing tests from the 1960s.  In May 
1997, the veteran responded and resubmitted copies of the 
medical records dated since February 1972; he did not clearly 
indicate whether there were additional medical records from 
the 1960s.  

After the July 1999 joint motion and Court order, the veteran 
submitted a November 1999 affidavit in which he asserted that 
during his lifetime his only significant noise exposure was 
in service, his hunting had been infrequent, and there was no 
significant noise exposure during his lifetime of working for 
GE.  

In view of the record, and the July 1999 joint motion and 
Court order, it is the judgment of the Board that further 
development of the evidence is warranted, including further 
efforts to obtain post-service medical records and providing 
the veteran with a more comprehensive VA examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify the source (name and address of 
employer, clinic, or other source) of the 
private medical records he previously 
submitted (dated in February 1972 and 
later) which show hearing loss.  The RO 
should also ask the veteran to identify 
(names, addresses, dates) all sources of 
hearing tests or general physical 
examinations between the time of his 
April 1955 service discharge and the 
previously submitted February 1972 
medical record (this includes but is not 
limited to any hearing tests during the 
1960s, as reported on the last VA 
examination).  The veteran should also 
identify all sources of examination or 
treatment of hearing loss since 1997.  

The RO should directly contact all 
identified sources of medical records 
concerning hearing loss from April 1955 
to the present, and complete medical 
records should be obtained in accordance 
with 38 C.F.R. § 3.159.  

2.  After all records are added to the 
claims folder, the veteran should undergo 
a VA examination to determine the nature 
and etiology of his hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  A detailed 
history should be compiled concerning 
noise exposure during service, as well as 
after service (jobs, recreational 
activities, and everyday noise exposure 
in modern society).  Based on examination 
findings, historical evidence, and 
medical principles, the examiner should 
give a medical opinion, with full 
rationale, on the etiology of the 
veteran's hearing loss, including whether 
or not it was caused by noise exposure in 
service.  The examiner should comment on 
the significance of the negative service 
medical records; should identify the 
earliest date of documented hearing loss; 
and should explain why it is medically 
likely or unlikely that remote service 
noise exposure led to hearing loss in the 
veteran's case.  

Thereafter, the RO should review the claim for service 
connection for bilateral hearing loss.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.  

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


